Allowable Subject Matter
Claims 8, 10-17, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tsukada et al (US 20070197688 A1) and Fujii et al (US 6489385 B1), do not disclose the unexpectedly improved workability of the claimed combination of two rubbers with Mooney viscosity in the claimed ranges. Comparative Examples 8-11 have higher Mooney viscosity than both their component rubbers (this is likely due to the additional components such as the carbon black). So even when the decrease in the compound Mooney viscosity compared to the nitrile rubber component A in the Inventive Examples 1-8 is modest, it is still an unexpected improvement. Furthermore, the inventive examples show good Tensile Strength, Heat buildup property, and tensile stress when compared to the Comparative Examples 8-11, even considering some of the comparative examples some good results in these properties. Taken as a whole, the good properties of the inventive examples are unexpected.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766